Citation Nr: 1617691	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-21 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from March 1968 to August
1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
March 2012 rating decision by the Department of Veterans' Affairs (VA),
Regional Office RQ), in Wichita, Kansas.

In September 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of an initial compensable rating for bilateral hearing loss.  The Veteran claims that his hearing loss disability warrants a compensable rating because of the severity of his loss.  The Veteran was afforded VA examinations in June 2013 and August 2015.  During his September 2015 hearing, however, the Veteran indicated that the August 2015 examination was inadequate.  Upon review of the examination report, the Board agrees.  To that end, it appears that when testing for speech recognition the August 2015 VA examiner did not use Maryland CNC.  Rather, "NU-6" was used to measure speech recognition.  As the Maryland CNC test was not used in this examination, it may not be considered for VA rating purposes.  See 38 C.F.R. § 4.85.  Accordingly, the Board finds that another VA examination is warranted to determine the current level of severity of the Veteran's hearing loss disability.  



Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination with an examiner other than the examiner who conducted the August 2015 examination.  Access to the Veterans Benefits Management System (VBMS) and Virtual VA must be made available to the examiner in conjunction with the examination.  In accordance with the latest worksheets for rating hearing loss, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his hearing loss.  The examiner must be sure to address the applicable rating criteria and address any functional impairment resulting from the hearing loss.  A complete rationale for any opinions expressed must be provided.

2. The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

3. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




